 


110 HRES 545 IH: Expressing the sense of the House of Representatives regarding the border fence dispute with Mexico.
U.S. House of Representatives
2007-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 545 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2007 
Mr. Chabot submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the border fence dispute with Mexico. 
 
 
Whereas a border located near Columbus, New Mexico, along the United States-Mexico border has not been questioned over the last 120 years; 
Whereas, in 2000, the United States constructed a much longer border fence along a large portion of the uncontested United States-Mexico border, at a cost of $500,000 per mile; 
Whereas, in March 2007, aerial surveys revealed that 1.5 miles of the fence, near Columbus, New Mexico, was constructed on Mexican land; 
Whereas the United States promptly notified the Mexican Government of the error; 
Whereas the Mexican Government recently contacted the Department of State to request that the fence be removed as soon as possible; 
Whereas removing the fence will cost the United States Government $3,000,000; 
Whereas the United States and Mexico have had a strong bilateral relationship, particularly over the last several years; 
Whereas upon enactment of the North American Free Trade Agreement, Mexico has become the United States second largest trading partner; 
Whereas with the new economic relationship came greater cooperation between the United States and Mexico in the areas of counter-narcotics, law enforcement, and trade; 
Whereas the United States has provided more than $270,000,000 in aid to Mexico between 2004 and 2007, with more than $140,000,000 going to counter-narcotics and law enforcement; 
Whereas, in 1889, the International Boundary and Water Commission was established to apply boundary and water treaties between the United States and Mexico; 
Whereas the International Boundary and Water Commission is charged with making recommendations for the resolution of border problems; and 
Whereas the United States section of the International Boundary and Water Commission should work with the Mexican section to resolve the border dispute jointly: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the United States should work with Mexico through the respective sections of the International Boundary and Water Commission to resolve the border fence dispute before assuming sole financial responsibility for removing the fence; and 
(2)if the Mexican Government does not respect the authority of the International Boundary and Water Commission to resolve border problems, the United States Government should reduce its foreign assistance to Mexico by the amount the United States expends to remove and reconstruct the fence on United States territory. 
 
